DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 8/31/2019. This action is Non-Final. Claims 1 – 20 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cherukuri et al., U.S. Patent Application Publication No. 2019/0121811 (Hereinafter “Cherukuri”), and further in view of Orr et al., U.S. Patent Application Publication No.: 2017/0068670 (Hereinafter “Orr”).
Regarding claim 1, Cherukuri teaches, a method performed by one or more computer systems coupled to a network and including one or more processors (Cherukuri [0047]: processors), comprising: 
receiving a user request from a user device in the network (Cherukuri [0022]: FIG. 14 is a flow diagram of a new user search request routine followed by the system 100 when a user desires to search for an action verb;); 
determining a frame related to the user request, the frame including a plurality of attributes, each respective attribute of the plurality of attributes having a respective name, a respective type (Cherukuri [0148]: In the present system 100, everything available to a user is an activity. The system 100 asks the user what the user wants to do via the user interface. The solution to this query is an activity having two parts, an action verb part and a completion part. The action verbs include an action verb infinitive as well as an associated attribute name and attribute type. The attribute types include topics, skills, interests, locations, people, products, services and focus areas. The completion thus may include using tasks or to do lists, using projects, reading guidances, using actionable guidances, and using messages, conversations or questions and answers.), and a respective prompt question for inquiring about a value for the respective attribute (Cherukuri [0147]: The questions and answers guidance type allows a user to identify the blog is a question and answer type of information.  The system also prompts the calculated time to read or take action on the specific guidance provided by the blogger.); 
selecting a set of rules from a rule database associated with the frame based on the user request, wherein (Cherukuri [0193]: Action verbs may, in a non-limiting example, be generated according to one or more rules.  For instance and without limitation, a rule for generation of at least an action verb may require that each action verb identify an activity, need, or problem; this rule may be enforced, without limitation, by limiting verb infinitives stored in memory accessible to action verb generator to verb infinitives corresponding to such activities, needs, or problems.): 
each rule of the set of rules includes one or more conditions and a corresponding response (Cherukuri [0155]: FIG. 15 is a flow diagram of the process of obtaining actions performed by the system 100 in response to a request from a user. The system 100 first gets intended keywords entered by the user in response to the query “I want to” (1500). The system 100 then attempts to find the verb in the query with existing action verbs (1502). If the system finds the existing action verbs, the system will attempt to find all appropriate data such as subjects, interests, skills, etc. for the existing keyword (1504).); and 
each condition includes an attribute related to the user request and a value or range of values for the attribute (Cherukuri [0040]: Generally, the present invention concerns a method for customized data gathering and presentation based on user interests and user attributes. Traditionally, searches are conducted based on keywords and/or tags. The present invention provides a multi-platform search interface which provides traditional instant search query result to activity-focused search result, both reflecting the user's interest and attributes. Multiple user interests, such as “cooking” and “fishing”, may be considered at a single search session while reflecting the results based on a schema that ties multiple variables of the user's input in multiple dimensions.); 
in response to the set of rules including more than one rule: selecting one or more attributes that are included in at least one rule of the set of rules (Cherukuri [0043]: Initially, the search result may be found by a search module or a web crawler, then the system may process the search result to parse and present them into appropriate details based on the user interest, user attributes, goals, activities, and the like. Ultimately, the system may provide the same search results differently based on the user profile of each user requesting a search. Each activity from the search result may be ranked in order of ranks. Users may personalize sorting and ranking of the search result by assigning priority to their user interests and user attributes.); 
transmitting, to the user device, one or more prompt questions associated with the one or more attributes (Cherukuri [0144]: The guidance data may be used in an assistance framework operated by the system for personalized data gathering.  The assistance framework allows a user to share conversations and questions and answers.  As explained above, for any specific activity, while starting a question or a conversation, users have to associate an activity that these belong to using the activity graph.  While questioning, answering or having conversations, a user may re-use the guidance available in the activity hub in order not to re-write the same content again.  The activity hub uses the card interface described above to show the snippet of the guidance information.).
Cherukuri does not clearly teach, receiving one or more answers to the one or more prompt questions from the user device, the one or more answers including one or more values for the one or more attributes; and However, Orr [0019] teaches, specifically, a digital assistant can be capable of accepting a user request at least partially in the form of a natural language command, request, statement, narrative, and/or inquiry. Typically, the user request can seek either an informational answer or performance of a task by the digital assistant. A satisfactory response to the user request can be a provision of the requested informational answer, a performance of the requested task, or a combination of the two. For example, a user can ask the digital assistant a question, such as “What time is it in Paris?” The digital assistant can retrieve the requested information and respond, “It's 4:00 PM in Paris.” Here, the user similarly receives the answer to prompt questions by the digital assistant.  
eliminating one or more rules from the set of rules based on the one or more answers (Orr [0172]: In other examples, an incompatible user intent combination can be determined based on the parameter values associated with the user intent combination. In particular, certain parameter values can be predetermined to be incompatible. Thus, a user intent combination containing two or more parameter values that are predetermined to be incompatible can be determined to be an incompatible user intent combination. Further, it can be predetermined that certain parameters require a singular value. For example, the parameters of “media title,” “media type,” and “Motion Picture Association of America film-rating” can each be associated with no more than one parameter value in a user intent combination. In particular, the combination of a first user intent for searching for movies and a second user intent for searching for songs would be an incompatible combination. Thus, a user intent combination can be determined to be incompatible if it contains more than one parameter value for a parameter predetermined to require a singular value. Incompatible user intent combinations can be excluded such that the combinations are not used to determine the one or more secondary user intents at block 552. In particular, the one or more secondary user intents may not include any incompatible user intent combinations. Removing incompatible user intent combinations from consideration can be desirable to increase the relevance of media items displayed for user selection.); and 
in response to all other rules except one remaining rule having been eliminated from the set of rules (Orr [0173]: The one or more secondary user intents can be determined based on the remaining user intent combinations that were not determined to be incompatible. In particular, the user intents of each remaining user intent combination can be merged to generate the one or more secondary user intents. Further, each of the remaining user intent combinations can be associated with at least one media item (or at least a predetermined number of media items). In some examples, the one or more secondary intents can include the one or more remaining user intent combinations.): 
transmitting the response included in the one remaining rule to the user device (Orr [0116]: In some examples, the primary user intent can be obtained from a separate device (e.g., DA server 106).  In particular, the audio data can be transmitted to the separate device to perform natural language processing.  In these examples, the media device can indicate to the separate device (e.g., via data transmitted to the separate device with the sampled audio data) that the sampled audio data is associated with a media application.  The indicating can bias the natural language processing toward media-related user intents.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Cherukuri et al. to the Orr’s system by adding the feature of question answer rules. The references (Cherukuri and Orr) teach features that are analogous art and they are directed to the same field of endeavor, such as data search. Ordinary skilled artisan would have been motivated to do so to provide Cherukuri’s system with enhanced data. (See Orr [Abstract], [0006], [0019], [0064]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the method of claim 1, wherein eliminating the one or more rules includes eliminating a rule that does not include any of the one or more attributes (Orr [0109]: It should be recognized that in some examples, not all attributes or parameter values associated with primary set of media items 604 and secondary sets of media items 606 may be displayed as text on the display unit. In these examples, text of the attributes or parameter values of primary set of media items 604 and secondary sets of media items 606 not displayed on the display unit can also be used to generate the custom language model.).
Regarding claim 3, the method of claim 1, wherein the one or more values include a first value for a first attribute (Cherukuri [0080]: The relations built among the multiple users may be stored in the database schema, and further be assigned with a value. The value may represent degree of priority of the relations built among the multiple users.), and wherein eliminating the one or more rules includes eliminating a rule having a condition that has the first attribute and a value for the first attribute that is different from the first value (Cherukuri [0172]: The social network field 1876 includes a chart icon allowing a user to add the event to planned events, a heart icon allowing the user to designate the event as a favorite and a flag icon that allows a user to recommend the event to friends, followers and neighbors.  Other social network icons may include a check-in icon that allows a user to designate the completion of the planned activity and marked as useful to show in timeline, a remove icon that removes the event from the planner and a rating icon used for tracking the average rating of the event.).
Regarding claim 4, the method of claim 1, further comprising determining that the one or more conditions in the one remaining rule is satisfied based on the user request and the one or more answers before transmitting the response included in the one remaining rule to the user device (Orr [0172]: In other examples, an incompatible user intent combination can be determined based on the parameter values associated with the user intent combination. In particular, certain parameter values can be predetermined to be incompatible. Thus, a user intent combination containing two or more parameter values that are predetermined to be incompatible can be determined to be an incompatible user intent combination. Further, it can be predetermined that certain parameters require a singular value. For example, the parameters of “media title,” “media type,” and “Motion Picture Association of America film-rating” can each be associated with no more than one parameter value in a user intent combination. In particular, the combination of a first user intent for searching for movies and a second user intent for searching for songs would be an incompatible combination. Thus, a user intent combination can be determined to be incompatible if it contains more than one parameter value for a parameter predetermined to require a singular value. Incompatible user intent combinations can be excluded such that the combinations are not used to determine the one or more secondary user intents at block 552. In particular, the one or more secondary user intents may not include any incompatible user intent combinations. Removing incompatible user intent combinations from consideration can be desirable to increase the relevance of media items displayed for user selection.).
Regarding claim 5, the method of claim 1, wherein the user request and the one or more answers are recorded in a user session that is associated with a user profile and stored for a predetermined duration (Cherukuri [0137]: Guidances are ranked for listing by a user.  The guidance rank for the system 100 is multi-dimensional.  The guidance rank consists of (1) the type of Guidance and how the page is helping a user; (2) is the web page (guidance) readable, actionable, discussable or a question and answer; and (3) how far the user is engaged with this page.  The criteria for how far the user is engaged is evaluated based on how many users have planned to use the guidance, whether the guidance has been bookmarked or designated a favorite, whether a user has marked the page as useful, whether the user has recommended the guidance to social connection and how long it takes to read the action or discuss the questions and answers and how much the cost of the guidance is if the action consists of buying.  In this manner, the guidance is personalized and ranked by personal preference.).
Regarding claim 6, the method of claim 1, wherein at least a first rule in the set of rules includes a composite condition formed using one or more operands that logically combine a plurality of conditions (Orr [0017]: The process can determine whether one or more previous user intents exist, where the one or more previous user intents corresponds to one or more previous media search requests received prior to the media search request. In response to determining that one or more previous user intents exist, one or more secondary user intents can be determined based on the primary user intent and the one or more previous user intents. The one or more secondary user intents can be based on various other factors such as media browsing history, related search attributes, and popular media attributes among a plurality of users. A plurality of secondary sets of media items can be obtained, where each secondary set of media items corresponds to a respective secondary user intent of the one or more secondary user intents. The obtained primary set of media items and the plurality of secondary sets of media items can be displayed, via a user interface, on a display unit for user selection. The primary and secondary user intents can be intelligently determined to increase the probability of predicting the user's actual intent. By providing a variety of media items based on primary and secondary user intents, a user can be more likely to come across media items that pique the user's interest. This can be desirable for improving user experience by decreasing the amount of time spent browsing for media items and subsequently increasing the amount of time spent enjoying media content.).
Regarding claim 7, the method of claim 1, wherein at least one of the set of rules includes a composite attribute, the composite attribute including a primary attribute and one or more secondary attributes dependent on the primary attribute (Cherukuri [0174]: A secondary user intent of the one or more secondary user intents can include a combination of the primary user intent (e.g., primary user intent associated with request [G]) and a previous user intent of the one or more previous user intents (e.g., previous user intent associated with request [F]). For example, the secondary user intent can be a media search for cartoon movies that are suitable for young children. Additionally, a secondary user intent of the one or more secondary user intents can include a combination of two or more previous user intents of the one or more previous user intents (e.g., previous user intent associated with requests [D] and [E]). For example, the secondary user intent can be a media search for movies with graphic violence starring Keanu Reeves.)
Regarding claim 8, the method of claim 1, wherein:
the one or more attributes include a first attribute and a second attribute (Cherukuri [0041]: The present method of gathering data utilizes the user interests and user attributes to define the objective and scope of the search. For instance, the user interest in “reading” may be personal or professional, for a personal purpose the system may consider user attributes, such as age and education. For a professional purpose, the system may consider user attributes, such as occupation and annual income. Such linkage between user interests and user attributes may be defined by the schema.);
the one or more prompt questions include one or more first prompt questions associated with the first attribute and one or more second prompt questions associated with the second attribute (Cherukuri [0144]: The guidance data may be used in an assistance framework operated by the system for personalized data gathering.  The assistance framework allows a user to share conversations and questions and answers.  As explained above, for any specific activity, while starting a question or a conversation, users have to associate an activity that these belong to using the activity graph.  While questioning, answering or having conversations, a user may re-use the guidance available in the activity hub in order not to re-write the same content again.  The activity hub uses the card interface described above to show the snippet of the guidance information.).
the one or more answers include one or more first answers to the one or more first prompt questions and one or more second answers to one or more second prompt questions  (Cherukuri [0137]: Guidances are ranked for listing by a user.  The guidance rank for the system 100 is multi-dimensional.  The guidance rank consists of (1) the type of Guidance and how the page is helping a user; (2) is the web page (guidance) readable, actionable, discussable or a question and answer; and (3) how far the user is engaged with this page.  The criteria for how far the user is engaged is evaluated based on how many users have planned to use the guidance, whether the guidance has been bookmarked or designated a favorite, whether a user has marked the page as useful, whether the user has recommended the guidance to social connection and how long it takes to read the action or discuss the questions and answers and how much the cost of the guidance is if the action consists of buying.  In this manner, the guidance is personalized and ranked by personal preference.);
eliminating one or more rules include eliminating one or more first rules after receiving the one or more first answers and before receiving the one or more second answers, and eliminating one or more second rules after receiving the one or more second answers (Cherukuri [0193]: Action verbs may, in a non-limiting example, be generated according to one or more rules.  For instance and without limitation, a rule for generation of at least an action verb may require that each action verb identify an activity, need, or problem; this rule may be enforced, without limitation, by limiting verb infinitives stored in memory accessible to action verb generator to verb infinitives corresponding to such activities, needs, or problems.  As another non-limiting example, a rule may require that each action verb be associated with a skill, as described above; infinitives to identify in textual data, for instance as stored in a data store containing verb infinitives or as otherwise obtained as described above, may be limited to infinitives corresponding to a skill.  Skill may be further filtered by determining that skill is identified in one or more user profiles.  A further rule may require that action verb have a benefit or be associated with a benefit; this may be accomplished, for instance, by the identification of a verb infinitive co-occurring with a benefit as identified according to processes described above.);
one or more second attributes are selected after eliminating the one or more first rules and before eliminating the one or more second rules (Cherukuri [0086]: In such case, the action verb generator may provide the user with an alternative action verb that is derived based on the user attributes.  In one embodiment, the alternative action verb may be suggested from the user attribute.  By way of example, if the search module fails to gather any data related to action verbs: "Barbeque" and "vegetarian cooking" the action verb may initiate a search scope relating to the user's attributes.  The suggestion module identifies that one user attribute is "Hobby: fishing", then the action verb generator may provide alternative action verbs "Barbeque" and "Pescetarian cooking".); and
the one or more second prompt questions are transmitted after the one or more second attributes are selected (Cherukuri [0066]: The method begins with collecting user input.  The user input includes a user profile which comprises the user interest and the user attribute.  Multiple user interests may be collected by the aggregation module.  As such, user interest is a variable that defines the scope of a search.  The user interest may be any information, which may include, but are not limited to, personal interest, professional interest, topics, people, and products.  The user attributes may be attributes that identify the user.  Such attributes may include, but are not limited to, age, health, financial status, sex, marital status, occupation, race, educational background, and the like.  The user attributes may be changed.  Multiple user attributes may be assigned to the user.  Each of the multiple user attributes may be reflected in the method of gathering data either collectively or severally.). 
Regarding claim 9, the method of claim 8, further comprising: 
providing a user session in response to the user request; and recording, in the user session the user request, each of the one or more prompt questions, and each of the one or more answers, wherein the one or more second attributes are selected based at least on recorded data in the user session after receiving the one or more first answers (Cherukuri [0066]: The method begins with collecting user input.  The user input includes a user profile which comprises the user interest and the user attribute.  Multiple user interests may be collected by the aggregation module.  As such, user interest is a variable that defines the scope of a search.  The user interest may be any information, which may include, but are not limited to, personal interest, professional interest, topics, people, and products.  The user attributes may be attributes that identify the user.  Such attributes may include, but are not limited to, age, health, financial status, sex, marital status, occupation, race, educational background, and the like.  The user attributes may be changed.  Multiple user attributes may be assigned to the user.  Each of the multiple user attributes may be reflected in the method of gathering data either collectively or severally.). 
Regarding claim 10, the method of claim 1, wherein: 
the one remaining rule includes a first number of attributes (Cherukuri [0042]: The present system may provide user interfaces in a user's computing device where the user may create multiple profiles including the user interests and user attributes, the multiple profiles may be reflected, collectively or severally, to determine the search objective.  List of action verbs are generated based on the user profile by a database schema and from the internet.  The database schema stores and builds multi-dimensional relations among the user interest, user attributes, and the action verbs.); 
the one or more prompt questions include a second number of prompt questions; and the second number is at least one less than the first number (Cherukuri [0137]: Guidances are ranked for listing by a user.  The guidance rank for the system 100 is multi-dimensional.  The guidance rank consists of (1) the type of Guidance and how the page is helping a user; (2) is the web page (guidance) readable, actionable, discussable or a question and answer; and (3) how far the user is engaged with this page.  The criteria for how far the user is engaged is evaluated based on how many users have planned to use the guidance, whether the guidance has been bookmarked or designated a favorite, whether a user has marked the page as useful, whether the user has recommended the guidance to social connection and how long it takes to read the action or discuss the questions and answers and how much the cost of the guidance is if the action consists of buying.  In this manner, the guidance is personalized and ranked by personal preference.).
Regarding claim 11, the method of claim 1, wherein selecting a set of rules from a rule database associated with the frame includes: 
identifying one or more first keywords from the user’s request (Cherukuri [0005]: When a user searches for an activity or how-to information, keywords are entered and the search is initiated based on the keyword without considering the user's intention for the search.); and 
matching the one or more first keywords to one or more attributes (Cherukuri [0064]: The sorting module may examine the base content and identify portion of the base content that matches the user input to provide a plurality of target contents.).
Regarding claim 12, the method of claim 11, further comprising: 
prior to receiving a user request, receiving one or more first training sentences, wherein the one or more first training sentences include an example sentence and a corresponding domain of interest or frame identifier (Orr [0115]: In one example, the one or more language models can be trained using a corpus of media-related text.  In another example, the ASR system can be configured to favor media-related recognition results.  In some examples, the one or more ASR systems can include static and dynamic language models.  Static language models can be trained using general corpuses of text, while dynamic language models can be trained using user-specific text.); and 
matching the one or more first keywords includes matching the one or more first keywords to at least a portion of a first example sentence, wherein the set of rules corresponds to the same domain as the first example sentence (Orr [0096]: In these examples, each media item of primary set of media items 604 can include one or more parameter values that match the one or more parameter values defined in the previously received media search request.  In other examples, the primary media search query can be a string search based on a text input string of the previously received media search request.  In these examples, each media item of primary set of media items 604 can be associated with text that matches the text input string of the previously received media search request.).
Regarding claim 13, the method of claim 1, further comprising: 
in response to receiving one or more answers to the one or more prompt questions from the user device, determining the one or more values for the one or more attributes by: extracting one or more second keywords that are associated with an attribute of the one or more attributes; and extracting one or more third keywords that are associated with possible values of the attribute (Cherukuri [0137]: Guidances are ranked for listing by a user.  The guidance rank for the system 100 is multi-dimensional.  The guidance rank consists of (1) the type of Guidance and how the page is helping a user; (2) is the web page (guidance) readable, actionable, discussable or a question and answer; and (3) how far the user is engaged with this page.  The criteria for how far the user is engaged is evaluated based on how many users have planned to use the guidance, whether the guidance has been bookmarked or designated a favorite, whether a user has marked the page as useful, whether the user has recommended the guidance to social connection and how long it takes to read the action or discuss the questions and answers and how much the cost of the guidance is if the action consists of buying.  In this manner, the guidance is personalized and ranked by personal preference.).
Regarding claim 14, the method of claim 13, further comprising: 
prior to receiving a user request, receiving one or more second training sentences, wherein the one or more second training sentences include a prompt question corresponding to an attribute, a second example sentence, and an indicator (Orr [0115]: In one example, the one or more language models can be trained using a corpus of media-related text.  In another example, the ASR system can be configured to favor media-related recognition results.  In some examples, the one or more ASR systems can include static and dynamic language models.  Static language models can be trained using general corpuses of text, while dynamic language models can be trained using user-specific text.); and
comparing the one or more answers to the one or more second training sentences; selecting a sentence of the one or more second training sentences that is most similar to the one or more answers; and recording a value corresponding to the attribute based on at least an indicator corresponding to the selected sentence (Cherukuri [0189]: Further, the salience of the parameter value "Chris Rucker" can be compared to the salience of the parameter value "Chris Tucker" with respect to the parameter value "Jackie Chan." … Based on this compared salience, it can be determined that the primary user intent comprises a user intent to correct "Chris Rucker" in the primary media search query.).
Regarding claim 15, Cherukuri teaches, a method, performed by one or more computer systems coupled to a network and including one or more processors (Cherukuri [0047]: processors), the method comprising:
for each respective knowledge domain of a plurality of distinct knowledge domains (Cherukuri [0042]: “The present system may provide user interfaces in a user's computing device where the user may create multiple profiles including the user interests and user attributes, the multiple profiles may be reflected, collectively or severally, to determine the search objective.  List of action verbs are generated based on the user profile by a database schema and from the internet.  The database schema stores and builds multi-dimensional relations among the user interest, user attributes, and the action verbs.” Here, the internet databases are similar to the knowledge domains used to perform user searches.):
launching, by a processor of the one or more processors (Cherukuri [0047]: processors), a respective user interface to receive respective inputs from a respective expert system coupled to the network and associated with the respective knowledge domain, the respective user interface including respective attribute input fields and respective rule input fields (Cherukuri [0022]: FIG. 14 is a flow diagram of a new user search request routine followed by the system 100 when a user desires to search for an action verb;); 
the respective inputs including: a plurality of attributes received via the respective attribute input fields, each attribute of the plurality of attributes having a name, a type, and a prompt question for inquiring about a value for the each attribute (Cherukuri [0148]: In the present system 100, everything available to a user is an activity. The system 100 asks the user what the user wants to do via the user interface. The solution to this query is an activity having two parts, an action verb part and a completion part. The action verbs include an action verb infinitive as well as an associated attribute name and attribute type. The attribute types include topics, skills, interests, locations, people, products, services and focus areas. The completion thus may include using tasks or to do lists, using projects, reading guidances, using actionable guidances, and using messages, conversations or questions and answers.); and
a plurality of rules received via the respective rule input fields, each rule of the plurality of rules including one or more conditions and a corresponding response when the one or more conditions are satisfied, each condition of the one or more conditions including one or more attributes and a value or range of values for each of the one or more attributes (Cherukuri [0193]: Action verbs may, in a non-limiting example, be generated according to one or more rules.  For instance and without limitation, a rule for generation of at least an action verb may require that each action verb identify an activity, need, or problem; this rule may be enforced, without limitation, by limiting verb infinitives stored in memory accessible to action verb generator to verb infinitives corresponding to such activities, needs, or problems.);
constructing a respective frame corresponding to the respective knowledge domain using the plurality of attributes (Cherukuri [0040]: Generally, the present invention concerns a method for customized data gathering and presentation based on user interests and user attributes. Traditionally, searches are conducted based on keywords and/or tags. The present invention provides a multi-platform search interface which provides traditional instant search query result to activity-focused search result, both reflecting the user's interest and attributes. Multiple user interests, such as “cooking” and “fishing”, may be considered at a single search session while reflecting the results based on a schema that ties multiple variables of the user's input in multiple dimensions.); and
Cherukuri does not clearly teach, associating the plurality of rules with the respective frame. However, Orr [0019] teaches, specifically, a digital assistant can be capable of accepting a user request at least partially in the form of a natural language command, request, statement, narrative, and/or inquiry. Typically, the user request can seek either an informational answer or performance of a task by the digital assistant. A satisfactory response to the user request can be a provision of the requested informational answer, a performance of the requested task, or a combination of the two. For example, a user can ask the digital assistant a question, such as “What time is it in Paris?” The digital assistant can retrieve the requested information and respond, “It's 4:00 PM in Paris.” Furthermore, Orr [0068]: In some examples, the candidate pronunciations for words can be determined based on the spelling of the word and one or more linguistic and/or phonetic rules.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Cherukuri et al. to the Orr’s system by adding the feature of question answer rules. The references (Cherukuri and Orr) teach features that are analogous art and they are directed to the same field of endeavor, such as data search. Ordinary skilled artisan would have been motivated to do so to provide Cherukuri’s system with enhanced data. (See Orr [Abstract], [0006], [0019], [0064]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 16, the method of claim 15, further comprising constructing a knowledge database that includes a plurality of distinct frames corresponding, respectively, to the plurality of distinct knowledge domains (Orr [0077]: An actionable intent node, along with its linked concept nodes, can be described as a “domain.” In the present discussion, each domain can be associated with a respective actionable intent, and can refer to the group of nodes (and the relationships there between) associated with the particular actionable intent. For example, ontology 460 shown in FIG. 4C can include an example of media domain 462 and an example of weather domain 464 within ontology 460. Media domain 462 can include the actionable intent node “media search” and property nodes “actor(s),” “media genre,” and “media title.” Weather domain 464 can include the actionable intent node “weather search,” and property nodes “location” and “date/time.” In some examples, ontology 460 can be made up of many domains. Each domain can share one or more property nodes with one or more other domains).
Regarding claim 17, the method of claim 16, wherein the plurality of distinct knowledge domains include a plurality of distinct conversation topics (Cherukuri [0052]: The user interest may be of any topics that the user is interested in or any information that the user selects to gather from a search session.  The user interest may be a personal interest.  By way of example, the user interest may be a hobby such as "pets" or "dogs".  The user interest also may be a professional interest relating to the user's occupation or research.  The user interest may have any form of words.).
Regarding claim 18, the method of claim 16, wherein the plurality of distinct knowledge domains include a plurality of distinct categories of tasks (Cherukuri [0148]: The completion thus may include using tasks or to do lists, using projects, reading guidances, using actionable guidances, and using messages, conversations or questions and answers.).
Regarding claim 19, the method of claim 15, wherein the one or more conditions include a composite condition formed by combining multiple conditions with one or more operands (Orr [0279]: The term "if" may be construed to mean "when" or "upon" or "in response to determining" or "in response to detecting," depending on the context.  Similarly, the phrase "if it is determined" or "if [a stated condition or event] is detected" may be construed to mean "upon determining" or "in response to determining" or "upon detecting [the stated condition or event]" or "in response to detecting [the stated condition or event]," depending on the context.).
Regarding claim 20, the method of claim 15, wherein constructing a respective frame corresponding to the respective knowledge domain using the plurality of attributes comprises storing the plurality of attributes as part of the respective frame (Cherukuri [0066]: The method begins with collecting user input.  The user input includes a user profile which comprises the user interest and the user attribute.  Multiple user interests may be collected by the aggregation module.  As such, user interest is a variable that defines the scope of a search.  The user interest may be any information, which may include, but are not limited to, personal interest, professional interest, topics, people, and products.  The user attributes may be attributes that identify the user.  Such attributes may include, but are not limited to, age, health, financial status, sex, marital status, occupation, race, educational background, and the like.  The user attributes may be changed.  Multiple user attributes may be assigned to the user.  Each of the multiple user attributes may be reflected in the method of gathering data either collectively or severally.). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Tata, US 2018/0329987, Automated generation of narrative responses to data queries
Gelfenbeyn, US 2016/0259775, Context-based natural language processing
Penov, US 10,958,599, Assisting multiple users in a multi-user conversation thread
Truher, US 8,285,697, Feedback Enhanced Attribute Extraction

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154